1 F.3d 1234
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Andre THOMPSON, Petitioner-Appellant,v.FAIRFAX COUNTY Circuit Court, Respondent-Appellee.
No. 93-6588.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Michael Andre Thompson, Appellant Pro Se.
E.D.V.A.
DISMISSED
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Michael Andre Thompson seeks to appeal the district court's order dismissing without prejudice his petition for habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988) for failure to show exhaustion of state court remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Thompson v. Fairfax County Circuit Court, No. CA-93-335-AM (E.D. Va.  Apr. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED